Citation Nr: 0919723	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  08-32 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from March 1975 
to April 1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In March 2009, the Veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim.  A complete transcript is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he incurred his current hepatitis C 
during active service.  Specifically, he contends that he was 
treated for hepatitis in service and that the current 
findings are related to that treatment.  He has also claimed 
that he has a risk factor in service of air gun inoculations. 

The Veteran's service treatment records show that in January 
1978, the Veteran was treated for complaints of urine turning 
dark with stomach pain, malaise, headaches, nausea and 
vomiting for two days.  The examiner noted questionable 
exposure to hepatitis-no close contact.  Examination of the 
abdomen showed mild generalized tenderness with no 
organomegly.  The skin was noted as questionable mild 
jaundice.  The assessment was questionable hepatitis.  The 
Veteran was ordered to quarters isolation for two weeks and 
to have rest and a good diet.  Hygiene was to be increased, 
with disinfection of the facilities and no common use of 
utensils or other personal articles.  He was to return for 
follow-up.  Three days later he reported feeling much better.  
Urinalysis was normal and SGOT was 1147.  In February 1978 at 
follow-up, it was noted that he was improving.  A few days 
later that month, he complained of abdominal tenderness.  
Examination showed the liver to be 15 cm, and very tender.  
The assessment was apparent remission, etiology questionable, 
protein challenge.  Isolation was to be continued.  Later in 
February 1978, the Veteran complained of malaise, fatigue and 
nausea and vomiting.  The examiner noted HAA positive.  He 
was again placed on quarters.  In April 1978, the Veteran 
complained of nausea and vomiting, diarrhea and epigastric 
discomfort.  Examination showed abdominal tenderness and the 
assessment was probable viral gastritis, rule out relapse, 
hepatitis.  One week thereafter, the Veteran reported feeling 
better.  His SGOT was noted to be 31.  The finding was, no 
apparent insult to liver-condition improved.  

Private records show that the Veteran was diagnosed with 
Hepatitis C in 2000.  The Veteran was examined by VA in 
October 2007.  In a November 2007 addendum, a VA physician 
opined that it is as likely as not that the hepatitis the 
Veteran had in service was hepatitis A and not hepatitis C 
and that the current hepatitis C is not related to service.  
The Veteran has questioned the adequacy of this examination 
and opinion.  At his hearing before the undersigned in March 
2009, he and his wife stated that the October 2007 
examination was interrupted by a fire alarm, that half of the 
examination was conducted in the parking lot and it was 
chaotic.  The Veteran stated that the November 2007 addendum 
contradicted some of the things he said and that were noted 
in October 2007.  For example it was stated that he had 
frequent sex partners, but in the October 2007 report it 
noted no high risk sexual activity.  He also pointed out that 
the examiner reported that it had been 40 years since his 
hepatitis in service whereas it was actually 29 years. He 
also states that it was noted that the Veteran reported the 
onset of hepatitis in 1978 and that several people on the 
post had hepatitis at the same time that he did, and that 
this was an incorrect statement.  The clinician reported that 
the service record of April 17 (1978) mentions "HAAA" 
positive which means hepatitis A positive.  The Veteran 
disputes this finding, and submitted a copy of a medical 
dictionary page showing that "HAA", which was the finding 
noted in 1978, meant hepatitis-associated antigen and he 
argues did not mean hepatitis A.  

Additionally the Veteran has provided an opinion from a 
private examiner in which he states that it appeared that the 
Veteran was diagnosed with non-A, non-B hepatitis in the 
military although he did not have access to lab work 
associated with his records and thus this was not entirely 
clear.  However that if he was so diagnosed this would likely 
be the same infection that he has now as he had no other high 
risk exposures.  

It is unclear from the record whether the Veteran's inservice 
findings were indicative of hepatitis C based on the evidence 
of record.  While the Veteran has identified some risk 
factors that he has stated occurred prior to service 
(intranasal cocaine use and tattoos) he has additionally 
identified a risk factor during his hearing that has not been 
addressed.  He testified that he had air gun inoculations 
before he went to Germany and the same needles were used on 
everyone in line for shots.  

Additionally, the Veteran testified that blood tests were 
conducted at the time of the October 2007 examination.  The 
findings are referred to in the October 200 examination 
report.  However, the reports of that testing have not been 
associated with the claims file.  On remand, an attempt 
should be made to obtain these reports.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(1), (2), (3); Bell v. Derwinski, 2 Vet. 
App. 611 (1992); see also VAOPGCPREC 12-95, 60 Fed. Reg. 
43186 (1995).  

Finally, the Veteran testified that he had applied for 
disability benefits from the Social Security Administration 
(SSA), recently.  The SSA's records are not currently 
associated with the C-file.  On remand, any administrative 
decision by SSA, along with the medical evidence relied upon, 
must be obtained and associated with the claims folder.  
Murinscak v. Derwinski, 2 Vet. App. 363 (1992).

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2008).  



Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the Veteran's 
laboratory reports for his October 2007 
VA examination.  Upon receipt, associate 
the records with the claims file.  

2.  Contact the Social Security 
Administration (SSA) and request it to 
provide any administrative records it has 
on the Veteran's claim for benefits and 
all medical documentation utilized in the 
claim.  

3.  Schedule the Veteran for a VA 
examination by a clinician that has not 
previously examined him.  The claims file 
must be reviewed in conjunction with the 
examination and the examiner's report 
must reflect that the file was reviewed.  
Any necessary tests should be conducted 
and a complete history should be taken.  

The examiner should review the service 
treatment records and determine, to the 
extent possible, what type of hepatitis 
the Veteran was treated for during 
service.  The basis of the finding should 
be detailed.  If it cannot be determined 
based on the record, the examiner should 
so indicate.  Then offer opinions 
regarding the following:

a.  If it is determined that the Veteran 
was treated for hepatitis C in service, 
is it at least as likely as not (50 
percent probability or greater) that the 
Veteran's current diagnosis is related to 
that finding?  

b.  If it is determined that the Veteran 
was not treated for hepatitis C during 
service, as to the Veteran's reported 
risk factor (air gun inoculations) is it 
at least as likely as not (50 percent 
probability or greater) that his 
hepatitis C is attributable to this? 

The rationale for all opinions and 
findings, with citation to relevant 
medical findings, must be given.

4.  Then, readjudicate the Veteran's 
claim for service connection for 
hepatitis C.  If action remains adverse 
to the Veteran, provide the Veteran and 
his representative with a supplemental 
statement of the case and allow him an 
appropriate opportunity for response.   
Thereafter, the case should be returned 
to the Board.



The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.   See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




